EXHIBIT 10.1

RATE APPLICABLE TO

PARTICIPATING DIRECTORS AND EXECUTIVE OFFICERS UNDER THE

DIRECTORS AND EXECUTIVES DEFERRED COMPENSATION PLAN

Effective for the 2017 plan year, the Board of Directors and its Compensation
Committee have approved an applicable interest rate for the Directors and
Executives Deferred Compensation Plan of 9.28%. That rate is a decrease from the
10.16% rate in effect for 2016, and applies prospectively to certain
participants, including all participants who presently are directors or officers
of the registrant. Rates are subject to annual approval by the Board, but
generally remain in effect until changed. The new interest rate, within the
context of the entire Plan, has been established at a level intended to provide
both retention and long-term non-compete incentives. When a participant retires
after 2010 due to mandatory retirement, the participant’s interest rate during
retirement will be the highest rate in place over the past three years—that is,
the highest of the rates applicable during the year of retirement and the
previous two years.